Title: From James Madison to Benjamin Drake, 8 December 1821
From: Madison, James
To: Drake, Benjamin


                
                    Sir
                    Decr. 8. 1821
                
                I recd. a few days ago your letter of Novr. 6. on the subject of materials for a “Biographical sketch of the Celebrated Tecumseh.”
                I cannot better answer it, than by referring you to the Dept. of War, the files of which contain the official correspondence and communications from the military Commanders & Indian Agents most likely to furnish interesting particulars relating to that Chief as well as to his brother the prophet. It is probable that some of the Officers, particularly Genl. Harrison, may be consulted with advantage, on points not included in their official letters & transactions.
                I wish you may be successful in collecting adequate materials for your proposed work: I wish it the more, as your attention will of course be drawn to general views of the Indian Character in tracing the particular features of that of the distinguished individual in question.
            